Citation Nr: 1600473	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Edward P. Walker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for a right knee disability.

The Veteran testified in support of his claim before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in July 2012.  A copy of the hearing transcript is of record.  The Board then denied the Veteran's claim for service connection for a right knee disability in a May 2014 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in April 2015 for further action consistent with the terms of the JMR.  In May 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case now returns to the Board for further review.


FINDING OF FACT

The evidence is in equipoise as to whether right knee degenerative joint disease is etiologically related to service.


CONCLUSION OF LAW

Resolving all doubts in the Veteran's favor, the criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, VA examination reports and private treatment records reflect diagnoses of right knee degenerative joint disease and arthritis.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), an in-service injury or disease, service treatment records dated June 1972 show the Veteran was hospitalized for 3 days in June 1972 following a motorcycle accident.  He was assessed with probable loss of consciousness, multiple lacerations of the chin, neck, left forearm, right arm, and right hand, and numerous abrasions of both lower limbs.  No specific right knee disability was diagnosed.  Separate entries noted these abrasions to be superficial.  However, additional records from July 1972 show the Veteran reported being unable to bend or lean on his right knee since his motorcycle accident.  He had been given a knee pad to assist with firing range duties, but was still having trouble.  Therefore, element (2) of service connection has also been met.

With respect to element (3), a nexus between the current disability and service, the Board notes that there are several medical opinions in the record which address the etiology of the Veteran's current right knee condition.  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran underwent a VA examination in December 2008.  He reported intermittent pain to the right knee over the years after his motorcycle accident in service.  The examiner stated that the current right knee condition was less likely than not related to service, as there is no evidence of chronicity or continuity of care from 1972 to the present.

In a February 2009 opinion, the Veteran's private physician, Dr. C.B.B., stated that it was possible that the knee problems the Veteran was having now are related to his motorcycle accident in service, and that there is some sort of relationship between the two, although he could not say it was exclusively the result of the accident.

In a June 2014 opinion, Dr. C.B.B. stated that Veteran injured his knees in a motorcycle accident, and had gone on to develop bilateral knee osteoarthritis.  He stated that this was certainly related to this motorcycle accident years ago.

In a December 2014 opinion, Dr. C.B.B. stated that he had treated the Veteran since 2006 for bilateral knee problems.  He reviewed the Veteran's service treatment records which discussed the motorcycle accident in service.  From his knowledge of the Veteran's medical conditions and history, his current right knee problems (chondromalacia and arthritis) were likely related to the 1972 motorcycle accident based on the degree of degenerative injury to the knee.

A September 2015 VA opinion was also obtained.  This examiner stated that it was less likely than not that right knee arthritis was etiologically related to service.  The opinion noted that the examination after the motorcycle accident in service did not document any right knee joint injuries, and that it was less likely than not that his difficulty bending in July 1972 was due to any right knee joint injury because the service treatment records were silent for knee joint injury, and because the more likely etiology for such difficulty was healing abrasions on the knee or leg, which are known to cause discomfort/pain with bending or kneeling.  This was in view of the Veteran's own account that his right knee problem of 1972 healed and that his post-service right knee stiffness and swelling started in the 1980's.  The examiner noted that everyone with chronic knee pain had a first episode of knee pain. It does not necessary make the initial episode related to the later chronic condition.  While abrasions in 1972 involved the skin over the knee and leg, osteoarthritis is a degenerative process involving the joint structures, and the one is not the cause of the other.

Notably, in an October 2015 statement, the Veteran reported that his difficulty bending and kneeling in 1972 was not due to healing abrasions, but rather internal right knee pain.

Upon review of these opinions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee conditions are related to service.  The December 2014 opinion of Dr. C.B.B. includes a review of the Veteran's relevant service treatment records, and is based on a lengthy history of treatment provided to the Veteran by Dr. C.B.B.

The most recent VA opinion from September 2015 is also based on a review of the relevant records.  Although the examiner provided a more thorough rationale for her conclusion, she stated that the Veteran's documented knee problems in July 1972 were due to skin abrasions.  As noted above, these abrasions were assessed as superficial in June 1972, and the Veteran has since reported that he discomfort he experienced in July 1972 was due to internal knee pain.

The Board finds that neither of these opinions is more probative than the other in assessing the etiology of the Veteran's right knee problems, and the remaining VA and private opinions contained in the record are less probative and need not be addressed.  Therefore, the overall weight of the evidence is in equipoise as to whether element (3), a nexus between the current right knee condition and service, has been established.  Resolving all reasonable doubts in the Veteran's favor, the Board finds that service connection is warranted in this case.


ORDER

Service connection for right knee degenerative joint disease is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


